MONACO, J.
Rule 3.850(d), Florida Rules of Criminal Procedure, reads that “[i]n those instances when the denial is not predicated on the legal sufficiency of the motion on its face, a copy of that portion of the files and records that conclusively shows that the mov-ant is entitled to no relief shall be attached to the order. Here, the appellant, George A. Crall, argues that the trial court erred in summarily denying his post-conviction motion without either holding an evidentia-ry hearing or attaching the pertinent parts of the record to the denial. The State agrees. Accordingly, we remand this matter for the trial court either to attach portions of the record supporting its denial of relief on Mr. Crall’s claim that his trial counsel was ineffective in failing to move to suppress his confession, or to hold an evidentiary hearing. See Eastwood v. State, 895 So.2d 1290 (Fla. 5th DCA 2005); Edwards v. State, 888 So.2d 153 (Fla. 5th DCA 2004).
REVERSED and REMANDED.
PALMER, C.J. and THOMPSON J., concur.